Felton, Chief Judge,
dissenting in part. I express no opinion as to Division 1 of the majority opinion since under my construction of the adoption statute, hereinafter set forth, it is not necessary to reach the question of whether the father’s failure to comply with the court order to make payments for the support of his children was wanton or wilful.
“In construing a statute, the spirit of the enactment should be considered and construction should be made in accordance therewith ; and the courts are not controlled by the literal meaning of the language of the statute. The spirit or the. intention of the law prevails over the letter. 82 CJS 613, 615, Statutes, § 325. Constructions resulting in unreasonableness and absurd consequences should be avoided. 82 CJS 623, 627, Statutes, § 326. The legislative intent prevails over literal import of words. The general scheme and purpose of legislation is the criterion for the proper construction thereof. Carroll v. Ragsdale, 192 Ga. 118 (15 SE2d 210); Gazan v. Heery, 183 Ga. 30 (187 SE 371, *884106 ALR 498); Williams v. Bear’s Den, Inc., 214 Ga. 240 (104 SE2d 230); Ragland v. Justices of Inferior Court, 10 Ga. 65; Singer Mfg. Co. v. Wright, 97 Ga. 114, 121 (25 SE 249, 35 LRA 497); Russell v. Arnold, 25 Ga. 625. In Plowden’s Commentary, quoted in Gazan v. Heery, supra, at p. 41, it is stated: ‘It is not the words of the law, but the internal sense of it, that makes the law; and our law consists of two parts, viz., of body and soul; the letter of the law is the body of the law, and the sense and reason of the law are the soul of the law . . . and the law may be resembled to a nut, which has a shell and a kernel within; the letter of the law represents the shell, and the sense of it the kernel; and as you will be no better for the nut if you make use only of the shell, so you will receive no benefit from the law if you rely upon the letter; and as the fruit and profit of the nut lie in the kernel and not in the shell, so the fruit and profit of the law consist in the sense more than in the letter. And it often happens that when you know the letter, you know not the sense, for sometimes the sense is more confined than the letter, and sometimes it is more large and extensive.’ ” Drake v. Thyer Mfg. Corp., 105 Ga. App. 20, 22 (3) (123 SE2d 457).
The legislative intent as to the adoption statute in general can be gleaned from some of the cases interpreting it. “While it may be true that in some respects the statute as to adoption may be liberally construed, yet, as applied to severance forever of the paternal relation, it must be construed strictly against the applicant and favorably to the parent. See Code of 1863, § 1739; Gay v. State, 105 Ga. 599 (31 SE 569, 70 ASR 68). Under the statutes providing that abandonment may render such consent unnecessary, it is generally held that the abandonment must be such as to show a settled purpose to forego all parental duties and claims.” Glendinning v. McComas, 188 Ga. 345, 347 (3 SE2d 562), affirming the Court of Appeals on certiorari, McComas v. Glendinning, 59 Ga. App. 234 (200 SE 304); Allen v. Morgan, 75 Ga. App. 738, 748 (44 SE2d 500).
To hold, as does the majority, that the non-payment of the child support for any “12 months or longer” period eliminates the necessity for obtaining the father’s consent to the adoption, runs counter to the legislative intent of hesitancy to sever the *885paternal relation forever. Another, and perhaps more cogent argument against this construction, is the practical difficulty of deciding in cases such as this one, in which payments were not made for 12 months or longer and then were commenced prior to the filing of the petition for adoption, how far back in point of time the “12 months or longer” period could have occurred and still operate to eliminate the necessity of the father’s consent. A more reasonable construction, in my opinion, would require the “12 months or longer” period to be next preceding and existing at the time of the filing of the petition for adoption. No other construction could explain the use of the words “or longer” as the words “12 months” would be sufficient if the intention were otherwise. It is not alone what is being done under a statute which conclusively determines its intent. What may be done may as well determine intent. Under the ruling of the majority, a man could wilfully refuse to pay court-ordered child support payments for 12 months immediately after the signing of the judgment for child support and for some reason, maybe a change of heart, begin making payments and continue for 10 years and up to the time of a petition for adoption, and be deprived of his right to oppose the adoption without his consent. If this can be done under the law in question, and it can under the majority ruling, I do not see how any reasonable mind can conclude that the majority’s construction of the law is sensible, right or conscionable. Where the father has commenced making payments prior to the filing of the petition, as in the instant case, the question of his abandonment or lack of it should be a matter of fact in which the question of lack of support payments would play no part.
I would reverse the judgment of the trial court in dismissing the father’s objection to the adoption proceedings.
Nichols, P. J, concurs in the dissent.